Citation Nr: 0825316	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  08-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement of the appellant to apportionment of the 
veteran's benefits on behalf of the veteran's minor child, V.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an apportionment decision of the RO 
dated in January 2006.  The appellant is the mother of the 
veteran's son, V.

In her substantive appeal filed in July 2006, the appellant 
requested a travel board hearing.  The RO scheduled a hearing 
date in February 2007 and notified the appellant of the 
scheduled hearing in a letter that was sent to her last 
address of record.  The appellant failed to report to the 
hearing, and her hearing request is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  The Board observes 
that the hearing notice letter was addressed to the 
appellant's minor child V.  The appellant, subsequently, 
indicated that she would appear for the hearing.  Thus, any 
error in the mailing of the hearing notice is harmless, as 
the appellant clearly received word of the scheduled hearing.


FINDINGS OF FACT

1.  The veteran has reported monthly expenses exceeding his 
monthly income by $680.

2.  The appellant has reported monthly family income in 
excess of monthly expenses of $932.



CONCLUSIONS OF LAW

The requirements for an apportioned share of the veteran's VA 
compensation benefits to his minor child V. have not been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed VCAA into law.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  However, an 
applicant for apportionment is "not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55."  Sims v. 
Nichols, 19 Vet. App. 453, 456 (2006).  Thus a reasonable 
interpretation is that VCAA does not apply to decisions 
regarding how benefits are paid and thus because an 
apportionment decision involves deciding how existing 
benefits are paid, under the reasoning in Sims, VCAA would 
not appear to be applicable to apportionment adjudications.

Nonetheless, in cases involving simultaneously contested 
claims, such as this one, VA has additional regulatory 
responsibilities as to notification of the parties involved 
at each stage of the process.  See 38 C.F.R. § 19.100, et 
seq; 38 C.F.R. § 20.3(p).  Review of the claims file 
convinces the Board that such notification has been 
adequately accomplished.  Both the appellant and the veteran 
received copies of the statement of the case, and the veteran 
generally appears to be well aware of the claim of 
apportionment filed by the appellant, the mother of the child 
that has been adjudged to be his.  

Discussion

The veteran and the appellant do not appear to have ever been 
married.  A paternity test conducted in January 1994 
indicated that the veteran was indeed the father of the child 
V., born to the appellant in April 1991.  In March 1994, a 
Kentucky court adjudged the veteran to be the father of V. 
and ordered that he pay child support in the amount of 
$100.00 per month.  The record is unclear as to whether the 
veteran ever paid the court-ordered child support, but an 
affidavit signed by an employee of the state's Division of 
Child Support indicated that the veteran was in arrears in 
child support owed to the appellant in the amount of 
$3,977.16 through December 31, 2003 and that the appellant 
last received a payment from the veteran in July 2002 in the 
amount of $28.85.  As apparent from the record, the minor 
child V. resides with and is in the sole custody of the 
appellant.

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  The veteran is in receipt of VA 
compensation at the 80 percent level.

VA regulations provide for two types of apportionments.  A 
'general' apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a 'special' 
apportionment, which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents on 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents, and the 
apportionment claimants.  Apportionment of more than 50 
percent of the veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her; but apportionment of 
less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a 'general' apportionment, 
but when special circumstances exist which warrant giving 
dependents additional support.

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

The appellant submitted financial information in February 
2004 when requesting apportionment.  Before detailing her 
household income, the Board observes that the appellant 
indicated that she did not receive regular support 
contributions from the veteran.  The appellant's household 
consists of her, her spouse, the minor child V., and another 
daughter, not subject of this case.  In February 2004, she 
had $6.35 in a checking account, $400.00 a month in take home 
pay, and $400.00 a month in food stamps.  Her husband's 
monthly take home pay was $1,600.00.  Their total monthly 
household income was $2,400.00.  The family's monthly 
expenses totaled $1,468.00.  There is no indication in the 
record that her financial picture has changed.

Review of the veteran's financial situation shows that his 
monthly income is approximately $1,517.00, all of which is 
attributable to VA compensation benefits.  His stated 
expenses total approximately $2,197.00 a month, creating a 
$680.25 monthly deficit.  The Board observes that veteran has 
been granted dependent allowance for his son, V.  

The Board finds, however, that the appellant is not entitled 
to an apportionment  of the veteran's disability compensation 
on behalf of the minor child V.  In this case, the 
appellant's reported monthly income and expenses do not 
indicate financial hardship, as defined by the inability to 
pay for the most basic needs.  Indeed, her household income 
clearly exceeds  expenses.  On the other hand, the veteran's 
reported income falls substantially below his reported 
expenses.  In consideration of  these reports of income and 
expenses for the parties concerned, substantial hardship 
would accrue to the veteran if apportionment were awarded.  
It is emphasized that this decision is based on the financial 
statements that formed the basis of the RO decision.


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits for the veteran's minor child V. is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


